NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 28 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO ELIEZER PALAFOX                       No.    14-73238
PADILLA, AKA Hector Lopez,
                                                Agency No. A200-607-476
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 12, 2018
                              Pasadena, California

Before: McKEOWN and WARDLAW, Circuit Judges, and QUIST,** District
Judge.

      Francisco Eliezer Palafox Padilla, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) denial of asylum,

withholding of removal, and protection under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Gordon J. Quist, United States District Judge for the
Western District of Michigan, sitting by designation.
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition in

part, grant it in part, and remand.

   1. ASYLUM CLAIM

      Whether or not Palafox addressed every reason for the Board’s finding that

his asylum application was untimely, Palafox’s opening brief clearly challenged

that finding and thus preserved the issue for appeal. See Brown v. Rawson-Neal

Psych. Hosp., 840 F.3d 1146, 1149 (9th Cir. 2016) (“We . . . reasonably require

parties to preserve valid issues in order to conserve judicial resources and to assist

our review.”).

      The BIA properly concluded that Palafox’s application for asylum was time-

barred. Although a delay of six months after the expiration of lawful

nonimmigrant status is “presumptively reasonable,” Singh v. Holder, 656 F.3d
1047, 1056 (9th Cir. 2011), a nine- to eleven-year delay is not. Ignorance of

asylum law is not a special consideration excusing Palafox’s delay in filing. See

Antonio-Martinez v. INS, 317 F.3d 1089, 1093 (9th Cir. 2003) (“As a general rule,

ignorance of the law is no excuse.”). Therefore, Palafox’s petition for review

challenging the BIA’s denial of his application for asylum is denied.

   2. WITHHOLDING OF REMOVAL AND CAT PROTECTION CLAIMS

      With respect to Palafox’s petition for review of his claims for withholding of

removal and CAT protection, we grant and remand to the BIA to consider


                                           2
Palafox’s eligibility in light of our intervening decisions in Barajas-Romero v.

Lynch, 846 F.3d 351 (9th Cir. 2017), and Bringas-Rodriguez v. Sessions, 850 F.3d
1051 (9th Cir. 2017) (en banc). Neither the BIA nor the parties had the benefit of

these decisions.

      Each party shall bear its own costs on appeal.

      PETITION DENIED in part, GRANTED in part, and REMANDED.




                                         3